March 2, 1912. The opinion of the Court was delivered by
On 20th August, 1907, plaintiffs, who are wholesale grocers, filed with defendant's agent at Yorkville, S.C. a night message, addressed to Dunlap Milling Company, at Clarksville, Tenn., as follows: "Book two thousand barrels same price as last contract." The addressee was engaged in the manufacture and sale of flour, and the telegram was an order for two thousand barrels at $4.75 each, that being the price at which the company had last sold plaintiffs flour. According to the testimony, the custom of the trade is that if an order, like the one sent by plaintiffs, is accepted, no notice of acceptance is given, and where no reply to such an offer is received, the party making it regards it as accepted and acts accordingly. Receiving no reply, plaintiffs regarded their offer as accepted and sold *Page 500 
flour to their customers on a basis of $4.75 per barrel, for which they had to pay $4.95 in the market to fill their contracts. If their telegram had been promptly delivered on the morning of the 21st, as it should have been, in due course, plaintiffs' order would have been accepted, but if it had been declined, they would have been notified, according to the custom of the trade, and they could and would have bought the flour elsewhere at the price which they offered the Dunlap Milling Company.
The message was transmitted to Nashville, Tenn., by telegraph, but, on account of a strike among defendant's employees, the defendant's office at Clarksville was closed, and the agent at Nashville forwarded it to the milling company by mail. On receipt of it, on August 22, the milling company declined to accept it, and so notified plaintiffs. There was a telephone line between Nashville and Clarksville and the addressee had a telephone in its office connected with that line. The message could have been telephoned from Nashville directly to the addressee. Defendant sent no service message notifying plaintiffs that its Clarksville office was closed, or of its failure to promptly transmit and deliver the message. When the message was filed, plaintiffs knew that there was a strike among defendant's employees and that some of its offices were closed on that account, but did not know the Clarksville office was closed. The testimony was conflicting as to whether plaintiffs were informed when the message was filed, that it would be received only "subject to indefinite delay" on account of the strike.
This action was brought to recover damages alleged to have resulted to plaintiffs on account of the failure to deliver the message promptly. Under the instructions given them, the jury found for the defendant, in whose favor judgment was duly entered.
The Circuit Judge erred in charging the jury that it was not the defendant's duty to telephone the message from Nashville to the addressee. This instruction was based *Page 501 
upon a misapprehension by his Honor of the decision of this Court in the case of Hellams v. Tel.Co., 70 S.C. 83. In that case, the telegram was sent from Greenville, S.C. to Hellams, who was on Sullivan's Island, near Charleston, S.C. The island was connected with the city of Charleston by steamboats and also by telephone line, but Hellams had no telephone in his house. On the back of the blank upon which the message was written were the following words: "And this company is hereby made the agent of the sender without liability to forward any message over the lines of any other company when necessary to reach its destination." Construing this language, the Circuit Judge instructed the jury that if defendant could have forwarded the message by telephone and failed to do so, they should find for plaintiff, if they also found that due care and diligence in the transmission of the message required the forwarding thereof by telephone. On appeal, this Court held that this instruction was erroneous, holding that the words in the contract above quoted, "the lines of any other company," meant the lines of any other telegraph company; and not the lines of any telephone company. The Court also held that, as the proof showed that Hellams had no telephone in his house, to impose on defendant the duty of forwarding the message by telephone would have required the intervention of some third person through whom it would have had to be conveyed to Hellams, which would have impaired the confidential relations assumed in the handling of the telegram. In this case, the message could have been telephoned directly to the addressee, without in the slightest degree impairing the confidential relations assumed in undertaking to deliver it. The Court should have left it to the jury to say whether, under the circumstances, due care and diligence in the transmission and delivery of the message required defendant to forward it from Nashville to Clarksville by telephone. In Sullivan
v. Tel. Co., 82 S.C. 569, this Court said: "It is the duty, *Page 502 
however, of these companies, where they have been thus interferred with (that is, by a strike) to make a reasonable effort to transmit the telegram by other lines or other means, and on failure to do so, they will be held liable for all losses suffered."
Moreover, it was defendant's duty to notify plaintiffs, as soon as it discovered that it could not deliver the message promptly on account of the office at Clarksville being closed, so that they might take such further steps in the premises as they might have deemed necessary for the protection of their interests. The mere fact that the Clarksville office was closed, because the operative there had gone on a strike, does not excuse the delay. Before it can avail itself of that defense, the burden is upon the defendant to prove that the strike was not brought about by its own fault or negligence, and that it exercised due care and diligence to supply the place of the striking employee. Jones on T.  T. Cos., secs. 361, 365.
Defendant seeks to sustain the judgment on the ground that the Court should have directed the verdict in its favor. As there was some evidence in support of the facts hereinbefore stated, there was no error in refusing to direct the verdict. Lathan v. Tel. Co., 75 S.C. 129.
Judgment reversed.
MESSRS. CHIEF JUSTICE GARY AND JUSTICE WOODS arethe only Justices participating in this opinion. The ChiefJustice concurs.
Petition for rehearing was refused by formal order filed March 2, 1912.